DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant

1.	In the amendment filed on December 15, 2021, claims 1, 7, and 13 have been amended.  Claims 23 and 24 are new.
2.	Claims 1-24 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-24 are directed to collecting home health observations during a home visit for a subject, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine) and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and 
a display field configured to display a representation of a home environment of the subject to the caregiver;
receive the home health observations from the caregiver via the one or more observation fields, the home health observations being characteristics of the home environment of the subject; and
generate the representation of the home environment of the subject by highlighting objects in the home environment and associating the home health observations to the objects in the home environment for display to the caregiver based on the home health observations, the virtual representation comprising a visualization of the objects positioned with respect to each other within the home;
determine, based on the generated virtual representation and the received home health observations, suggested questions for the caregiver to elicit information from the subject; and
cause the graphical user interface to display the suggested questions while the care giver is in the home.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to home health observations for a patient and displaying them.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A graphical user interface
A display
A processor 
A computing device

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 42, “computing device 18 is a laptop, a personal computer, a smartphone, a tablet computer, and/or other computing devices. Examples of interface devices suitable for inclusion in computing device 18 include a touch screen, a keypad, touch sensitive and/or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, and/or other interface devices. The present disclosure also contemplates that computing device 18 includes a removable storage interface. In this example, information may be loaded into computing device 18 from removable storage (e.g., a smart card, a flash drive, a removable disk) that enables caregiver 10 and/or other users to customize the implementation of computing device 18. Other exemplary input devices and techniques adapted for use with computing device 32 include, but are not limited to, an RS-232 port, RF link, an IR link, a modem (telephone, cable, etc.) and/or other devices”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claims 1, 7, 13, and 19 and dependent claims 2-6, 8-12, 14-18, and 20-24 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
 	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
 	As per claims 13-18, with regard to representative claim 13, having “means for causing display, means for receiving, and means for generating”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an electronic storage medium, and a processor as described in the specification at paragraphs 23, 24, and 49.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
 	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	The 35 U.S.C. 102(a)(1) rejection of claims 1-20 is hereby withdrawn pursuant to the amendment filed on August 26, 2021.
Response to Arguments
9.	Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.  The Examiner accordingly responds to applicant’s arguments as follows.

A.	Applicant argues that claims 1-24 are patent eligible and amount of significantly more.
	In response, Examiner respectfully disagrees.  The claimed functions being configured on a graphical user interface to generate a visual representation do not alter the capabilities of another technology or technical field, but are instead the mere application of a GUI to a display. The Examiner emphasizes that there is no requirement that there must be a direct, one-to-one correspondence between a court case and claims judged to be abstract by an Examiner (hence ideas "similar" to those found abstract by the courts language).  Further, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. As a result, these claims are directed to a judicially-recognized exception. Further, the specification see at least para. 26, “Graphical user interface component 30 is configured to cause display of the graphical user interface to caregiver 10 and/or other users. The graphical user interface is displayed on computing device 18 and/or other devices. The graphical user interface is displayed on computing device 18 while caregiver 10 is in home 12 of subject 14 and/or at other times. The graphical user interface may be configured to provide an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8). This enables home health observations, data, cues, results, and/or instructions and any other communicable items, collectively referred to as "information,” to be communicated between caregiver 10 and system 8. In some embodiments, the graphical user interface includes a plurality of separate interfaces associated with computing device 18, processor 16 and/or other components of system 8, for example. In some embodiments, the graphical user interface includes at least one interface that is provided integrally with computing device 18. The graphical user interface comprises one or more observation fields configured to receive entry and/or selection of the home health observations from caregiver 10 about conditions in home 12 of subject 14, one or more display fields configured to display a virtual representation of the home conditions to caregiver 10 and/or other users, and/or other fields.” and para. 42, “computing device 18 is a laptop, a personal computer, a smartphone, a tablet computer, and/or other computing devices. Examples of interface devices suitable for inclusion in computing device 18 include a touch screen, a keypad, touch sensitive and/or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, and/or other interface devices. The present disclosure also contemplates that computing device 18 includes a removable storage interface. In this example, information may be loaded into computing device 18 from removable storage (e.g., a smart card, a flash drive, a removable disk) that enables caregiver 10 and/or other users to customize the implementation of computing device 18. Other exemplary input devices and techniques adapted for use with computing device 32 include, but are not limited to, an RS-232 port, RF link, an IR link, a modem (telephone, cable, etc.) and/or other devices”.
With regard to Berkheimer, it is unclear from Applicant’s argument what additional element or combination of elements encompassed by the abstract idea are alleged to be unconventional.  Examiner’s position is that the additional elements (e.g., the “the graphical user interface” and “generating the virtual representation”) merely describes the device/platform on which the abstract idea is implemented. See MPEP 2106.05(f). Moreover, the conventionality of the additional elements is plainly evidenced by Applicant’s Specification at para. 26, which describes the claimed invention as “an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8)”. Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of generating a display of data via a general purpose computer. Even accepting arguendo that there is an improvement here, an “improved” abstract idea remains an abstract idea.  As recited in the claims, the suggested questions are presented to the caregiver based on information the caregiver is inputting.  The caregiver’s input is then causing generation of the questions in a form template manner, see Applicant’s drawings Fig. 3.  This is merely data entry used to managing personal behavior and does not amount to significantly more.  Applicant states in their remarks at pages 14-15, “suggested questions are determined based on the virtual representation and displayed to allow the caregiver to elicit information form the subject for these suggested questions (that delve more deeply into the home health conditions of the subject).  The home health observations that generate the virtual representation are input by the caregiver. The system then provides the caregiver with questions to elicit information from the subject.  There is not an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  For these reasons, Applicant’s arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Systems And Methods For An Adaptive And Interactive Healing Environment (US 20130187768 A1) teaches promoting enhanced healing of a medical patient includes a patient room having accommodations for the medical patient, a central computer connected to a media server, a main display located in the patient room, the main display connected to the central computer and including at least a navigation pane and a content pane, an audio system connected to the central computer and capable of providing sound to the patient room, and a remote unit directly accessible to the medical patient, the remote unit having a capability to control the central computer and a content of the main display and a content of the audio system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624